Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299) (HONG SANG MIN [KR]) 16 April 2015 (2015-04-16) in view of Hong et al. (US 9502683).
Regarding claim 1, Hong discloses an organic light emitting display apparatus (par. 41) comprising (fig. 3): a base layer (110) comprising a display area ("P" in fig. 3) and a non-display area ("S" in fig. 3) adjacent to the display area (par. 42);  a circuit element layer (layers 120-180) comprising a circuit element layer comprising a first transistor (see figs. 3, 4, transistor Tc/Td) in the non-display area including a first semiconductor pattern and a first control electrode overlapping the first semiconductor pattern ([0045] The scan and data drivers 400 and 500 convert the received signals into a scan signal and a data signal to selectively drive each pixel. The scan and data drivers 400 and 500 respectively include a driving circuit part including a plurality of peripheral thin film transistors Tc/Td; [0081] Referring to FIG. 4, the peripheral thin film transistor Tc/Td includes a peripheral semiconductor layer 154c, a peripheral gate electrode 125c, a peripheral source electrode 173c, and a peripheral drain electrode 175c. The peripheral source and drain electrodes 173c and 175c face each other based on the peripheral gate electrode 125c on a plane view); a power supply line to receive a common voltage being father from the display area than the first transistor (ref. 250: "common voltage line", par. 46) on the base layer to receive a common voltage and an auxiliary power supply pattern (ref. 251: "common voltage connection line", par. 57) on the power supply line, overlapped with the power supply line, and connected to the power supply line; a display element layer comprising a first electrode (ref. 191) on the circuit element layer, a light emitting layer (ref. 360) on the first electrode, and a second electrode (ref. 270) on the light emitting layer and electrically connected to the power supply line (par. 72; fig. 3); wherein the auxiliary power supply pattern is located between the first electrode and the power supply line in a thickness direction of the circuit element layer (see fig. 4, pars. 57, element 251, pars, 37, 38).  
However, Hong silent about the wherein the first transistor comprises a first input electrode and a first output electrode, and
wherein the first input electrode, the first output electrode, and the power supply line are disposed on a same layer.
	Hong et al. See fig. 2, TFT1 and TFT2 and power 224, The circuit wiring 223 may be connected to a power wiring 224. The power wiring 224 may be formed on the interlayer insulating layer 214. The power wiring 224 may be formed of a same material as that of the first source electrode 206, the second source electrode 212, the first drain electrode 207, and the second drain electrode 213. The power wiring 224 may be supplied by power from outside of the display device 200. (80) The metal pattern layer 228 may be formed on a same layer as (e.g., directly on the first gate insulating layer 208) and may be formed of a same material as that of the second gate electrode 211 of the second TFT (TFT2). In an implementation, the metal pattern layer 228 may be formed on a same layer as (e.g., directly on the second gate insulating layer 209) and may formed of a same material as that of the first gate electrode 205 of the first TFT (TFT1).
	It would have been obvious to the skilled in the art before the effective filing date to provide the first input electrode, the first output electrode, and the power supply are disposed on a same layer, in Hong as suggested by Hong et al., the motivation in order to have the same process.
Regarding claims 2, 12, 13, the combination of Hong and Hong et al., Hong fig. 3, discloses the organic light emitting display apparatus of claim 1, further comprising 20an encapsulation layer (200) on the display element layer (100), and a sealing member (330) between the circuit element layer and the encapsulation layer and located in the non-display area (“S”) to overlap with the auxiliary power supply pattern when viewed in a plan view, wherein the auxiliary power supply pattern contacts the sealing member (see fig. 4, pars. 57, element 251, pars, 37, 38).  
25Regarding claim 3, the combination of Hong and Hong et al., Hong fig. 3, discloses the organic light emitting display apparatus of claim 1, wherein the display element layer further comprises an auxiliary pattern (251) in the non-display area (“S”) directly connected to both the auxiliary power supply pattern and the second electrode (270) (see Hong fig. 3, auxiliary pattern, fig. 3 ref. 195, par. 66).  
Regarding claim 4, the combination of Hong and Hong et al., Hong fig. 3, discloses the organic light emitting display apparatus of claim 3, wherein the first electrode (191) and the auxiliary pattern (251) are disposed on a same layer (100).  
Regarding claim 5, the combination of Hong and Hong et al., Hong figs. 3, 5, discloses the organic light emitting display apparatus of claim 1, wherein the circuit element layer further comprises a data line (171) on the base layer (110), and the data line (121) and the power supply line are disposed on a same layer (100).  
Regarding claim 6, the combination of Hong and Hong et al., discloses the organic light emitting display apparatus of claim 3, wherein the circuit element layer further comprises: a first intermediate insulating layer between the power supply line and the auxiliary power supply pattern and comprising a contact hole through which the power supply line is connected to the auxiliary power supply pattern (Hong , The interlayer insulating layer may include a first common voltage applying hole exposing a part of the common voltage connection line, and the first common voltage applying electrode may be connected to the common voltage connection line through the first common voltage applying hole);and a second intermediate insulating layer between the auxiliary power supply pattern and the auxiliary pattern and comprising a contact hole through which the auxiliary power supply pattern is connected to the auxiliary pattern (An interlayer insulating layer 160 is formed on the driving gate electrode 125d, the common voltage connection line 251, and the second gate insulating layer 142), the display element layer further comprising a pixel definition layer between the auxiliary pattern and the second electrode (A pixel defining layer 350 is formed on the passivation layer 180 and edges of the first electrode 191), comprising a contact hole through which the auxiliary pattern is connected to the second electrode, and comprising an opening in which the light emitting layer is located (several insulating layers (see Hong fig. 3)  ref. 142 corresponds to "first intermediate insulating layer" ref. 160 or 180 corresponds to "second intermediate insulating layer" ref. 350 corresponds to "pixel definition layer").
Regarding claim 7, the combination of Hong and Hong et al., discloses the organic light emitting display apparatus of claim 1, wherein the circuit element layer further comprises: a switching transistor comprising a control electrode to receive a scan signal, an input electrode receiving a data signal, and an output electrode; a driving transistor comprising an input electrode connected to the output electrode of the switching transistor; and a light emitting control transistor comprising a control electrode to receive a light emitting signal and being connected between a voltage line and the driving transistor or between the driving transistor and the first electrode ( see Hong, circuit element layer comprises several transistors, See fig. 5, par. 92, T2: switching transistor, T1: driving transistor, T5, T6: light emitting control transistor).
Regarding claims 8, 9, the combination of Hong and Hong et al., discloses the organic light emitting display apparatus of claim 5, wherein the circuit element layer further comprises: a light emitting line driving circuit to apply the light emitting signal to the light emitting control transistor; and a gate driving circuit to apply the scan signal to the switching transistor, the light emitting line driving circuit being farther from the display area than the gate driving circuit when viewed in a plan view; and/or the auxiliary power supply pattern overlaps with the light emitting line driving circuit (see Hong fig. 5. The AMOLED disclosed in Hong implicitly has a light emitting line driving circuit and a gate driving circuit. Depending on circumstances, the position of these driving circuits will be selected as defined in claims 6 and 7 without using inventive skills.
Regarding claim 11, the combination of Hong and Hong et al., Hong fig. 3, discloses the organic light emitting display apparatus of claim 1, wherein the circuit element layer further comprises: a voltage line to receive a source voltage greater than the common voltage (fig. 3, element 251, wherein the common voltage is nearly 0); and 25an auxiliary voltage pattern above the voltage line and connected to the voltage line (fig. 3, 250 and 251).  
Regarding claim 14, the combination of Hong and Hong et al., Hong Fig. 3, Hong discloses the organic light emitting display apparatus of claim 11, wherein the circuit element layer further comprises a pad part (120/180) in the non-display area (“S”), and the 15auxiliary voltage pattern (251) is between the pad part and the display area when viewed in a plan view (100).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299), Hong et al. (US 9502683) in view of HATANO KAORU (US 2013/049062).
Regarding claim 10, the combination of Hong and Hong et al., discloses the organic light emitting display apparatus of claim 1, wherein the auxiliary power supply pattern.
However, Hong, Hong et al., does not disclose a material having a melting point higher than a melting point of the power supply line ((melting point).
Hatano teaches that a wiring under a sealing element is preferably made of tungsten due to its low resistivity and very high melting point and therefore extremely high heat resistance to heat generated during curing of the sealing member (par. 20). 
It would have been obvious to the skilled in the art at the time of the invention to provide to select tungsten as material for the auxiliary power supply pattern (conductive layer closest to the sealing member) in Hong and Hong et al,  as suggested by Hatana, the motivation in order to avoid damage to the underlying layers without using inventive skills.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299), Hong et al. (US 9502683) in view of Kwak et al. (US 2006/0267885).
Regarding claim 15, Hong, Hong et al., fig. 3, discloses the organic light emitting display apparatus of claim 14.
However, Hong, Hong et al, does not disclose a demultiplexer connected between the pad part and the data line.
Kwak et al. (US 2006/0267885) discloses an organic light emitting display ( OLED) including a display panel having a plurality of pixels disposed in regions where a plurality of scan lines intersect a plurality of data lines, a scan driver configured to supply scan signals to the scan lines so as to select the pixels, a plurality of demultiplexers configured to supply data signals to the data lines, a data driver configured to supply the data signals to a plurality of output lines connected to the demultiplexers, and a plurality of data line capacitors each disposed in one of the data lines and configured to store a voltage corresponding to the data signal.
It would have been obvious to the skilled in the art at the time of the invention to provide demultiplexers configured to supply data signals to the data lines in Hong and Hong et al., as suggested by Kwak et al. (US 2006/0267885), the motivation in order to decrease the number of output lines of data drivers and display an image having uniform luminance.
Therefore, the combination of Hong, Hong et al., and Kwak et al. (US 2006/0267885), discloses the organic light emitting display apparatus of claim 12, wherein the circuit element layer further comprises: a data line; and a demultiplexer connected between the pad part and the data line, and the auxiliary voltage pattern covers the demultiplexer when viewed in a plan view (Kwak et al. (US 2006/0267885), figs. 8-10, pars. 15, 33, fig. 2).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299), Hong et al. (US 9502683), in view of Jung et al. (US 2016/0035284).
Regarding claim 16, Hong, and Hong et al., discloses the organic light emitting display apparatus of claim 14.
However, Hong, Hong et al., does not disclose an anti-static pattern in the non-display area.
Jung et al. discloses the dummy pixel area 123 includes a plurality of dummy pixels DP formed along the circumference of the display area 121 to surround the pixels P formed at the outmost of the display area 121. That is, the dummy pixels DP are formed to adjoin the outmost pixel P of each horizontal line of the display area 121. At this time, the number of the dummy pixels DP may be formed in each horizontal line equally or differently in accordance with the curvature of the display area 121. The plurality of dummy pixels DP serves as an anti-static circuit, which prevents external static electricity from being transferred to the pixels P of the display area 121, without displaying images unlike the pixels P formed in the display area 121.
It would have been obvious to the skilled in the art at the time of the invention to provide anti-static pattern in Hong, and Hong et al., as suggested by Jung et al., the motivation in order to prevent external static electricity from being transferred to the pixels of the display area.
Therefore, the combination of Hong and Jung et al., discloses the organic light emitting display apparatus of claim 12, wherein the circuit element layer further comprises an anti-static pattern in the non-display area, and the auxiliary voltage pattern covers the anti-static pattern when viewed in a plan view (see Kwak et al. (US 2005/0023956), Jung et al., par. 47).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299) and Hong et al. (US 9502683), in view of HONG SANGMIN (US 2016/293883) (hereinafter Hong 883).
	Hong and Hong et al, discloses the claim 1. However, Hong and Hong et al., does not disclose a hole in the auxiliary power supply.
Hong 883 discloses (fig. 8, par. 136) holes are made e.g. in the power supply line 224 and the insulating layers underneath, to increase the adhesive strength of the substrate and encapsulating substrate. 
It would have been obvious to the skilled in the art at the time of the invention would make holes in the auxiliary power supply pattern under the sealing member to enable an increase of adhesive strength without using inventive skills in Hong, and Hong et al., as suggested by Hong 883, the motivation in order for exposing a part of the first drain electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/            Primary Examiner, Art Unit 2623